—Order, Supreme Court, New York County, entered May 23, 1977, denying plaintiff’s motion for summary judgment and granting defendant Ben-Ness Cameras & Electronics Center, Inc., summary judgment dismissing the complaint, unanimously modified, on the law, without costs ánd disbursements, to the extent of denying summary judgment to defendant Ben-Ness Cameras & Electronics Center, Inc., dismissing the complaint and the motion denied in all respects without prejudice to renewal upon proper papers which shall include a copy of the pleadings, and otherwise affirmed. CPLR 3212 (subd [b]) provides that a motion for summary judgment shall be supported by a copy of the pleadings. The pleadings are a requisite part of the record of a CPLR 3212 motion (see 4 Weinstein-KornMiller, NY Civ Prac, par 3212.10). Not only are the pleadings not part of the record of the instant motion, they appear to have not as yet been filed with the clerk of the Supreme Court. Concur—Murphy, P. J., Lupiano, Fein, Markewich and Yesawich, JJ.